Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 20, 2011, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the Unemployment Insurance Appeal Board’s finding that claimant voluntarily left her employment without good cause. Claimant worked as a machine operator for one shift, and quit after she had an asthma attack provoked by a chemical odor in the facility. She had not received medical advice to do so, however, and made no effort to address the problem by taking her prescribed asthma medication or inquiring if other work was available. We thus perceive no basis upon which to disturb the Board’s determination (see Matter of *1053Rose [Commissioner of Labor], 6 AD3d 951, 951 [2004]; Matter of Klein [Commissioner of Labor], 304 AD2d 897, 897 [2003]).
Peters, P.J., Rose, Spain, McCarthy and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.